In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                               Nos. 02-18-00342-CR
                                    02-18-00343-CR
                                    02-18-00344-CR
                                    02-18-00345-CR
                                    02-18-00346-CR
                                    02-18-00347-CR

                     MIGUEL DWAYNE HOBDY, Appellant

                                         V.

                              THE STATE OF TEXAS



                     On Appeal from the 213th District Court
                             Tarrant County, Texas
Trial Court No. 1496357D, 1496501D, 1496502D, 1496597D, 1496599D, 1496603D


                                      ORDER

      On court’s own motion, it is ORDERED that the trial court clerk deliver the

original of State's Exhibit No. 4 (9-1-1 Call), and State's Exhibit No. 11 (Audio) to

this court no later than Wednesday, June 26, 2019.

      These exhibits will be returned to the trial court upon issuance of the mandate.
       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court clerk, and the court reporter.

       Dated June 19, 2019.

                                                            Per Curiam




                                             2